Title: 1776. Jany. 25. Thursday.
From: Adams, John
To: 


       About 10 Mr. Gerry called me, and we rode to Framingham, where We dined. Coll. Buckminster after Dinner shewed us, the Train of Artillery brought down from Ticonderoga, by Coll. Knox. It consists of Iron—9 Eighteen Pounders, 10 Twelves, 6. six, four nine Pounders, Three 13. Inch Mortars, Two Ten Inch Mortars, one Eight Inch, and one six and an half. Howitz, one Eight Inch and an half and one Eight.
       Brass Cannon. Eight Three Pounders, one four Pounder, 2 six Pounders, one Eighteen Pounder, and one 24 Pounder. One eight Inch and an half Mortar, one Seven Inch and an half Dto. and five Cohorns.
       After Dinner, rode to Maynards, and supped there very agreably.
      